Exhibit 10.12

Rex Energy Corporation

Director Compensation Plan

Effective as of January 1, 2008

This Director Compensation Plan (this “Plan”) of Rex Energy Corporation, a
Delaware corporation (the “Company”), summarizes the director compensation of
the Company. The compensation that this Plan provides shall replace the
compensation that Section 2(a) of any Independent Director’s Agreement may have
provided prior to the effective date of this Plan as of the effective date of
this Plan. Any Participant’s acceptance of compensation under this Plan shall be
deemed as the Participant’s acceptance of this Plan’s modification to
Section 2(a) of the Participant’s Independent Director Agreement.

 

1. Definitions, Administration and Construction

 

  (a) The following capitalized terms used in this Plan shall have the following
meanings given to each of them in this Section 1(a):

“Annual Governance Cycle” means the period from the Board meeting immediately
following the Company’s Annual Meeting of Stockholders until the next such
meeting the following year;

“Board” means the Board of Directors of the Company;

“Committee” means a committee of the Board;

“Common Stock” means Company Common Stock, $.001 par value per share;

“Compensation Committee” means the Compensation Committee of the Board;

“Equity Plan” means the Company’s 2007 Long-Term Incentive Plan or any successor
plan; and

“Participant” means a director of the Company who is not an employee of the
Company.

“Secretary” means the Secretary of the Company.

 

  (b)

The Compensation Committee shall administer this Plan. The Compensation
Committee may adopt rules for the administration of this Plan as it may deem
necessary or advisable. The Compensation Committee shall administer this Plan in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), for deferrals made after December 31, 2004. The Compensation
Committee has full and absolute discretion in the exercise of each and every
aspect of the rights, power, authority and duties retained or granted it under
this Plan, including the authority to determine all facts, to interpret this
Plan, to apply the terms of this Plan to the facts determined, to make decisions
based upon those facts and to make any and all other decisions required of it by
this Plan, such as the right to benefits, the correct amount and form of
benefits, the determination of any appeal, the review and correction of the
actions of any prior administrative committee, and the other rights, powers,
authority and duties specified in this paragraph and elsewhere in this
Plan. Notwithstanding any provision of law, or any explicit or implicit
provision of this document, any action taken, or finding, interpretation, ruling
or decision made by the Compensation Committee in the exercise of any of its
rights, powers, authority or duties under this Plan shall be final and
conclusive as to all parties, including without limitation all Participants,
former Participants and beneficiaries, regardless of whether the Compensation



--------------------------------------------------------------------------------

 

Committee or one or more of its members may have an actual or potential conflict
of interest with respect to the subject matter of the action, finding,
interpretation, ruling or decision. No final action, finding, interpretation,
ruling or decision of the Compensation Committee shall be subject to de novo
review in any judicial proceeding. No final action, finding, interpretation,
ruling or decision of the Compensation Committee may be set aside unless it is
held to have been arbitrary and capricious by a final judgment of a court having
jurisdiction with respect to the issue.

 

  (c) Except as expressly stated to the contrary, references in this plan to
“including” mean “including, without limitation” and to “persons” mean natural
persons and legal entities.

 

2. Retainers.

 

  (a) From time to time, the Board (or at its direction, the Compensation
Committee) may set retainers for Participants for their service as a member of
the Board or one or more of its Committees. Retainers for a Participant,
including those for Committee chairs, may vary from those of other
Participants. The current retainers for Participants are listed on Exhibit A.

 

  (b) Annual retainers are intended to compensate Participants for each Annual
Governance Cycle. A Participant who joins the Board during an Annual Governance
Cycle shall receive annual retainers that are pro-rated based on the number of
whole or partial months of an Annual Governance Cycle in which the Participant
first serves. The Company shall pay the joining Participant these retainers in
cash in quarterly installments until the beginning of the next Annual Governance
Cycle in accordance with Section 2(c).

 

  (c) The Company shall pay to each Participant annual retainers in cash in four
quarterly installments. The Company shall pay each installment to the
Participant on the date of the first regular meeting of the Board for that
quarter. If no such regular meeting is held during a quarter, the Company shall
pay the Participant the installment on the last day of the calendar quarter.

 

3. Meeting Fees.

 

  (a) From time to time, the Board (or at its direction, the Compensation
Committee) may set meeting fees for Participants for their attendance at
meetings of the Board or one or more of its Committees. The amount of the
meeting fees for a Participant, including those for Committee chairs, may vary
from those of other Participants. The current meeting fees for Participants are
listed on Exhibit A.

 

  (b) The meeting fees shall be due and payable to each Participant upon the
Participant’s attendance at the applicable meeting.

 

  (c) Meeting fees shall be paid in cash.

 

3. Equity Grants.

From time to time, the Board (or at its direction, the Compensation Committee)
may make grants of Common Stock or Common Stock derivatives (such as stock
options or restricted unit awards) to Participants as compensation for their
service on the Board with such terms and conditions as are stated in the
grant. The grant shall be made pursuant to this Plan and the terms of the Equity
Plan. The current equity grants are summarized on Exhibit A.

 

4. Expenses



--------------------------------------------------------------------------------

Upon submission of appropriate receipts, invoices or vouchers as the Company may
reasonably require, the Company shall reimburse each Participant for all
reasonable out-of-pocket expenses that the Participant may incur in connection
with the Participant’s performance of the Participant’s duties as a director.

 

5. General

 

  (a) None of this Plan, the Equity Plan, the grant of any award under this Plan
or the Equity Plan or any other action taken pursuant to this Plan or the Equity
Plan shall constitute or be evidence of any agreement or understanding, express
or implied, that the Company will retain a Participant for any period of time or
at any particular rate or amount of compensation.

 

  (b) Except by the laws of decent and distribution in the event of a
Participant’s death, the rights and benefits of this Plan may not be assigned or
otherwise transferred. A Participant shall cease to be a Participant under this
Plan upon the Participant’s termination of his or her directorship with the
Company whether by death, disability, retirement, resignation or removal.

 

  (c) Any notice to the Company that this Plan requires shall be in writing,
addressed to the Secretary and be effective when the Secretary receives the
notice.

 

  (d) This Plan and any determination or action taken respecting this Plan shall
be governed by and construed in accordance with the laws of the State of
Delaware, without reference to its law of conflicts of law.

—

 

 

Exhibit A

Board Retainers as of January 1, 2009

Annual retainer = $76,000 (in monthly installments)

Meeting fees as of January 1, 2009

None

Equity grants as of January 25, 2011

$50,000 in annual expense to the Company at target in the form of stock options,
performance grants or restricted shares as determined by the Compensation
Committee.